                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   ANTHONY OLIVER,
                                                                         10                  Plaintiff,                        No. C 19-01488 WHA
                                                                         11
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12   LYFT, INC.,                                      ORDER RE MOTIONS TO TRANSFER,
                                                                         13                                                    STAY, AND BE RELIEVED AS COUNSEL,
                                                                                             Defendant.                        AND ORDER VACATING HEARING
                                                                         14                                      /

                                                                         15                                          INTRODUCTION
                                                                         16          In this putative TCPA class action, defendant moves to transfer venue to the Southern
                                                                         17   District of Georgia. Plaintiff moves to stay the action. Plaintiff’s counsel moves to be relieved
                                                                         18   as counsel. For the reasons stated below, the motion to transfer is GRANTED, the motion to stay
                                                                         19   is DENIED WITHOUT PREJUDICE, and the motion to be relieved as counsel is GRANTED.
                                                                         20   The hearing is VACATED.
                                                                         21                                             STATEMENT
                                                                         22          This action is one of several lawsuits brought by plaintiff Anthony Oliver against
                                                                         23   defendant Lyft, Inc., a corporation based in this district (Dkt. No. 12, Exhs. D–E). Notably, this
                                                                         24   district recently transferred two of plaintiff’s lawsuits against defendant to the Southern District
                                                                         25   of Georgia (ibid.). Plaintiff dismissed one of these actions upon transfer, and the other is
                                                                         26   pending (Dkt. No. 12, Exh. M). Plaintiff returns to this district with the instant case, alleging
                                                                         27   that Lyft, in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, sent
                                                                         28   unauthorized text messages to his phone and the phones of other Lyft users (Dkt. No. 1 ¶ 4).
                                                                          1             While residing in Chatham County, Georgia, plaintiff worked as a Lyft driver until
                                                                          2    October 2018 (Dkt. No. 1 ¶ 15). As a Lyft driver, plaintiff received texts regarding “local Lyft
                                                                          3    sponsored events and other messages promoting Lyft’s mobile application” (ibid.). After his
                                                                          4    termination, plaintiff continued to receive promotional texts from Lyft, despite allegedly
                                                                          5    revoking consent to receive communications from defendant (Dkt. No. 19-2 at 2). As such,
                                                                          6    plaintiff contends that the texts sent after October 2018 violate the TCPA. He subsequently
                                                                          7    filed suit in this district.*
                                                                          8             Plaintiff is currently being held in the Chatham County Jail without bond or a pending
                                                                          9    court date (Dkt. No. 19-2 at 1).
                                                                         10             Defendant moves to transfer venue to the Southern District of Georgia under 28 U.S.C.
                                                                         11    § 1404(a) (Dkt. No. 12). Plaintiff moves to stay the action for five months, pending the
United States District Court
                               For the Northern District of California




                                                                         12    resolution of a criminal proceeding against him (Dkt. No. 14 at 4). Plaintiff’s counsel moves to
                                                                         13    be relieved as counsel (Dkt. No. 17). This order follows full briefing. Pursuant to Civil Local
                                                                         14    Rule 7-1(b), this order finds the pending motions suitable for submission without oral argument
                                                                         15    and hereby VACATES the hearing scheduled for June 6.
                                                                         16                                                      ANALYSIS
                                                                         17             1.      REQUESTS FOR JUDICIAL NOTICE.
                                                                         18             A court may take judicial notice of any fact “not subject to reasonable dispute because
                                                                         19    it . . . can be accurately and readily determined from sources whose accuracy cannot reasonably
                                                                         20    be questioned.” FRE 201(b)(2).
                                                                         21             Here, Lyft filed two separate requests for judicial notice. The requests for judicial
                                                                         22    notice are GRANTED IN PART and DENIED IN PART.
                                                                         23                     A.       REQUEST FOR JUDICIAL NOTICE IN MOTION TO TRANSFER.
                                                                         24             In the motion to transfer, Lyft includes twenty-one exhibits to be judicially noticed
                                                                         25    (Dkt. No. 12, Exhs. A–U).
                                                                         26
                                                                         27           * The Southern District of Georgia has imposed pre-filing conditions on plaintiff, including a post-
                                                                              contempt bond (Dkt. No. 12, Exh. C). The Central District of California has also declared plaintiff a
                                                                         28   vexatious litigant (id., Exh. A).


                                                                                                                                        2
                                                                          1          Exhibit A is an order from the Central District of California that declares plaintiff a
                                                                          2   vexatious litigant. Exhibit C is an order from the Southern District of Georgia imposing
                                                                          3   pre-filing conditions on plaintiff. Exhibits D and E are orders from this district that transfer
                                                                          4   other actions between plaintiff and defendant to the Southern District of Georgia. Exhibit M is
                                                                          5   plaintiff’s notice of dismissal of one such action against Lyft. Exhibit U depicts caseload
                                                                          6   statistics in this district and the Southern District of Georgia. The request for judicial notice as
                                                                          7   to Exhibits A, C, D, E, M, and U is GRANTED.
                                                                          8          Exhibits B and F pertain to various orders and motions from actions that plaintiff filed
                                                                          9   in the past. Exhibit G depicts that plaintiff was booked by the Chatham County Jail.
                                                                         10   Exhibits H–L, Exhibit N, and Exhibits Q–T pertain to more orders and motions from this
                                                                         11   district and the Southern District of Geogia in actions in which both plaintiff and defendant are
United States District Court
                               For the Northern District of California




                                                                         12   parties. Exhibit O is a duplicate of Exhibit E. Exhibit P is a copy of Lyft’s Terms of Service.
                                                                         13   These exhibits are not necessary for resolving the motion to transfer venue, so the request for
                                                                         14   judicial notice as to Exhibits B, F, G–L, N, O–P, and Q–T is DENIED AS MOOT.
                                                                         15                  B.      REQUEST FOR JUDICIAL NOTICE IN REPLY.
                                                                         16          In the reply to the motion to transfer, Lyft includes five exhibits to be judicially noticed
                                                                         17   (Dkt. No. 23-2, Exhs. A–E).
                                                                         18          Exhibit A is an order written by the Southern District of Georgia regarding a separate
                                                                         19   action between plaintiff and defendant. Exhibit B depicts the federal delineations of the judicial
                                                                         20   districts in California. Exhibits C, D, and E are various briefs filed by plaintiff in other cases
                                                                         21   involving Lyft in the Southern District of Georgia and in this district. These documents are not
                                                                         22   necessary for resolving the motion to transfer, so the request for judicial notice as to Exhibits
                                                                         23   A–E is DENIED AS MOOT.
                                                                         24          2.      LYFT’S MOTION TO TRANSFER VENUE.
                                                                         25          An action may be transferred to another district “[f]or the convenience of parties and
                                                                         26   witnesses, in the interest of justice . . . to any other district or division where it might have been
                                                                         27   brought.” 28 U.S.C. § 1404(a). Venue is proper in a judicial district where “a substantial part
                                                                         28   of the events . . . giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(2). If the proposed


                                                                                                                                3
                                                                          1   venue is proper, the court may consider this non-exhaustive list of factors in determining
                                                                          2   whether a motion to transfer venue under Section 1404(a) should be granted:
                                                                          3                   (1) plaintiff’s choice of forum, (2) convenience of the parties,
                                                                                              (3) convenience of the witnesses, (4) ease of access to the
                                                                          4                   evidence, (5) familiarity of each forum with the applicable law,
                                                                                              (6) feasibility of consolidation with other claims, (7) any local
                                                                          5                   interest in the controversy, and (8) the relative court congestion in
                                                                                              each forum.
                                                                          6
                                                                              Martin v. Glob. Tel*Link Corp., 2015 WL 2124379, at *2 (N.D. Cal. May 6, 2015)
                                                                          7
                                                                              (Judge Yvonne Gonzalez Rogers). Whether transfer is appropriate is a decision well within the
                                                                          8
                                                                              discretion of the district court. Ventress v. Japan Airlines, 486 F.3d 1111, 1118 (9th Cir. 2007).
                                                                          9
                                                                                              A.      Venue Would Have Been Proper in Georgia.
                                                                         10
                                                                                      This order finds that venue would have been proper in the Southern District of Georgia
                                                                         11
United States District Court




                                                                              because this is where plaintiff executed Lyft’s Terms of Service and allegedly received the
                               For the Northern District of California




                                                                         12
                                                                              unauthorized texts.
                                                                         13
                                                                                      At least two times during these proceedings, plaintiff presents inconsistent statements
                                                                         14
                                                                              pertaining to the location where he received the texts (Dkt. Nos. 1 ¶¶ 7, 9; 19-2 at 2, 4). In his
                                                                         15
                                                                              complaint, plaintiff states that the “acts giving rise to the claims alleged herein were committed
                                                                         16
                                                                              in Georgia” (Dkt. No. 1 ¶ 7). Two paragraphs later, however, plaintiff contradicts himself,
                                                                         17
                                                                              stating that he received the allegedly unauthorized texts in this district (id. at ¶ 9). Plaintiff
                                                                         18
                                                                              contradicts himself yet again in a self-serving declaration, attached to his opposition. In this
                                                                         19
                                                                              declaration, plaintiff states that he exclusively received the unauthorized texts while he was on
                                                                         20
                                                                              vacation in Los Angeles (Dkt. No. 19-2 at 2). This order finds it unnecessary to decide which
                                                                         21
                                                                              of plaintiff’s three equally conflicting statements is true. It is sufficient that plaintiff, in his own
                                                                         22
                                                                              complaint, states that the “acts giving rise to the claims alleged herein were committed in
                                                                         23
                                                                              Georgia” (Dkt. No. 1 ¶ 7).
                                                                         24
                                                                                      Defendant submits that plaintiff resides in Chatham County, within the Southern District
                                                                         25
                                                                              of Georgia (Dkt. No. 12 at 3). Plaintiff similarly alleges that he is a “citizen of Georgia” (Dkt.
                                                                         26
                                                                              No. 1 ¶ 10). On these assertions, it is highly likely that plaintiff started working for Lyft and
                                                                         27
                                                                              executed Lyft’s Terms of Service while in Chatham County (where he is currently incarcerated).
                                                                         28


                                                                                                                                  4
                                                                          1   Thus, this order finds that plaintiff consented to receive communications from defendant in the
                                                                          2   Southern District of Georgia (Dkt. No. 12, Exh. E at 4).
                                                                          3            Plaintiff contends that because the texts emanated from Lyft’s headquarters in San
                                                                          4   Francisco, venue is proper in this district. This argument is unconvincing — more substantial
                                                                          5   events giving rise to this action occurred in Georgia, where the contested texts were apparently
                                                                          6   received (see Dkt. No. 1 ¶ 7) and where plaintiff initially consented to receiving the promotional
                                                                          7   texts.
                                                                          8            In light of the foregoing, this order finds that venue is proper in the Southern District of
                                                                          9   Georgia.
                                                                         10                   B.      Relevant Convenience Factors Favors Transfer.
                                                                         11                           (1)     Plaintiff’s Choice of Forum.
United States District Court
                               For the Northern District of California




                                                                         12            Ordinarily, a plaintiff’s choice of forum weighs heavily against a defendant seeking to
                                                                         13   transfer under Section 1404(a). When the chosen forum is not the plaintiff’s home forum,
                                                                         14   however, “the presumption in the plaintiff’s favor ‘applies with less force,’ for the assumption
                                                                         15   that the chosen forum is appropriate is in such cases ‘less reasonable.’” Sinochem Int’l Co. v.
                                                                         16   Malay Int’l Shipping Corp., 549 U.S. 422, 430 (2007) (quoting Piper Aircraft Co. v. Reyno,
                                                                         17   454 U.S. 235, 255–256 (1981)).
                                                                         18            As a resident of Chatham County, plaintiff’s home forum is the Southern District of
                                                                         19   Georgia. Contrary to plaintiff’s assertion, his choice of forum is not accorded the same
                                                                         20   deference that it typically receives (Dkt. No. 19 at 2). Though defendant is based in this district,
                                                                         21   plaintiff worked for Lyft, executed Lyft’s Terms of Service, and received the allegedly unlawful
                                                                         22   texts in Chatham County. This case belongs in Georgia.
                                                                         23                           (2)     Convenience of the Parties.
                                                                         24            Plaintiff is currently being held without bond at the Chatham County Jail, absent a court
                                                                         25   date (Dkt. No. 19-2 at 1). Denying defendant’s motion to transfer from this district wholly
                                                                         26   deprives plaintiff of the ability to participate in all aspects of the proceedings and as a potential
                                                                         27   witness. Transferring the case obviates some of these issues. The transfer is convenient for
                                                                         28   defendant as well. Defendant is embroiled in another matter with plaintiff in the Southern


                                                                                                                                 5
                                                                          1   District of Georgia and has since obtained counsel in Georgia (Dkt. No. 12 at 7). Because
                                                                          2   transfer to the Southern District of Georgia is more convenient for both parties, this factor
                                                                          3   strongly weighs in favor of transfer.
                                                                          4                          (3)     Convenience of Witnesses.
                                                                          5           At this point, neither party has identified any witnesses that they wish to call upon.
                                                                          6   Plaintiff declares that there are no witnesses in the Southern District of Georgia but fails to states
                                                                          7   where any witnesses reside (Dkt. No. 19-2 at 3). Plaintiff, however, is presumably a witness and
                                                                          8   is currently incarcerated in Georgia. Thus, this factor weighs in favor of transfer.
                                                                          9                          (4)     Ease of Access to the Evidence.
                                                                         10           As with the issue of witnesses, it remains unclear what evidence will be brought forth by
                                                                         11   either party. Plaintiff’s complaint suggests that the bulk of his evidence is in his phone, which is
United States District Court
                               For the Northern District of California




                                                                         12   presumably in Georgia, in an evidence locker at the jail. Meanwhile, defendant asserts that any
                                                                         13   evidence they have is electronic and can be easily transmitted to Georgia. Because the phone
                                                                         14   contains important evidence and is not easily accessible to this district, this factor weighs in
                                                                         15   favor of transfer.
                                                                         16                          (5)     Forum’s Familiarity With the Applicable Law.
                                                                         17           TCPA is a federal statute. Both this district and the Southern District of Georgia are
                                                                         18   equally familiar with the law. Neither venue is more convenient on this basis. This factor is thus
                                                                         19   neutral.
                                                                         20                          (6)     Feasibility of Consolidation With Other Claims.
                                                                         21           Neither party identifies any actions in either district that would be consolidated with this
                                                                         22   claim. Accordingly, this factor is not weighed when considering defendant’s motion to transfer.
                                                                         23                          (7)     Local Interest in the Controversy.
                                                                         24           Plaintiff is a resident of Georgia. As a resident of Georgia, this order presumes that he
                                                                         25   received the texts in Georgia. In addition, plaintiff executed Lyft’s Terms of Service, effectively
                                                                         26   consenting to communications from Lyft while in Georgia. Accordingly, Georgia has a local
                                                                         27   interest in resolution of this matter. Although California also has an interest in defendant’s
                                                                         28   business practices, given the unusual circumstances under which this controversy arises, Georgia


                                                                                                                                6
                                                                          1   ultimately has a greater interest in resolution of this claim. Thus, this factor weighs in favor of
                                                                          2   transfer.
                                                                          3                          (8)     Judicial Efficiency.
                                                                          4           The Southern District of Georgia has a significantly smaller caseload, allowing the
                                                                          5   parties to move through the judicial process more quickly (Dkt. No. 12, Exh. U). This will likely
                                                                          6   result in more cost efficient litigation and a more timely decision, quickening the administration
                                                                          7   of justice to both parties. In addition, there is one other pending case between plaintiff and
                                                                          8   defendant in the Southern District of Georgia. Therefore, this factor weighs in favor of transfer.
                                                                          9           For the foregoing reasons, this order finds that transfer to the Southern District of
                                                                         10   Georgia is proper.
                                                                         11           3.       PLAINTIFF’S MOTION TO STAY.
United States District Court
                               For the Northern District of California




                                                                         12           In light of this order granting defendant’s motion to transfer, plaintiff’s motion to stay is
                                                                         13   DENIED WITHOUT PREJUDICE to renewal before the transferee court. This accords the court in
                                                                         14   the Southern District of Georgia the ability to make this determination.
                                                                         15           4.       MOTION TO BE RELIEVED AS COUNSEL.
                                                                         16           Because the motion to transfer is granted, counsel for plaintiff’s motion to be relieved as
                                                                         17   counsel is also GRANTED. Plaintiff’s counsel is not licensed to practice in Georgia (Dkt.
                                                                         18   No. 19-2 at 3). In addition, neither plaintiff nor defendant oppose the motion (Dkt. Nos. 17-2
                                                                         19   ¶ 6; 21 at 2).
                                                                         20                                             CONCLUSION
                                                                         21           For the foregoing reasons, the motion to be relieved as plaintiff’s counsel is GRANTED.
                                                                         22   The motion to stay is DENIED WITHOUT PREJUDICE. The motion to transfer is GRANTED.
                                                                         23   The Clerk shall Transfer this action to the United States District Court for the Southern District
                                                                         24   of Georgia and CLOSE THE FILE. The hearing scheduled for June 6 is VACATED.
                                                                         25
                                                                                      IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: June 3, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         28                                                         UNITED STATES DISTRICT JUDGE

                                                                                                                                7
